DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022 has been entered. 
This action is in response to the papers filed on June 3, 2022 Applicants’ arguments and amendments to the claims filed June 3, 2022 have been entered.  Claims 14 and 21 have been amended, claims 1-13, 17, 36-38 has been cancelled, and no claims have been newly added.  Claims 14-16 and 18-35 are pending. 
Withdrawn Claim Rejections - 35 USC § 112
	      Claims 36-38 were rejected in the Office Action mailed March 3, 2022 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicants' cancellation of claims 1-5 36-38 renders their previous rejection moot.  Accordingly, the rejection for claims 36-38 hereby withdrawn.

Withdrawn Claim Rejections - 35 USC § 112
	      Claims 36-38 were rejected in the Office Action mailed March 3, 2022 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicants' cancellation of claims 1-5 36-38 renders their previous rejection moot.  Accordingly, the rejection for claims 36-38 hereby withdrawn.
Withdrawn Claim Rejections - 35 USC § 103
	      Claims 14-16 and 18-20 were rejected in the Office Action mailed March 3, 2022 under 35 U.S.C. 103 as being unpatentable over the combination of Lion et al (Pub. No.: US 2018/0369127, Pub. Date: Dec. 27, 2018) and Pang et al. (Pub. No.US 2017/0304181; Pub. Date: Oct. 26, 2017).  Applicant has amended base claim 14 to include the limitation wherein the topcoat comprises a volatile silicone oil.  While Lion discloses a volatile silicone oil with the hydrocarbon oil it is unclear at whether Lion is referring to the base coat or the base coat and the top coat.   Accordingly, the rejection is hereby withdrawn.

	      Claims 21, 23-34, and 36-37 were rejected in the Office Action mailed March 3, 2022 under 35 U.S.C. 103 as being unpatentable over the combination of Lion et al (Pub. No.: US 2018/0369127, Pub. Date: Dec. 27, 2018) and Pang et al. (Pub. No.US 2017/0304181; Pub. Date: Oct. 26, 2017).  Applicant has amended base claim 21 to include the limitation wherein the topcoat comprises a volatile silicone oil.  While Lion discloses a volatile silicone oil with the hydrocarbon oil it is unclear at whether Lion is referring to the base coat or the base coat and the top coat.   Accordingly, the rejection is hereby withdrawn.
	      Claims 22 and 35 were rejected in the Office Action mailed March 3, 2022 under 35 U.S.C. 103 as being unpatentable over the combination of Lion et al (Pub. No.: US 2018/0369127, Pub. Date: Dec. 27, 2018) and Pang et al. (Pub. No.US 2017/0304181; Pub. Date: Oct. 26, 2017)  as applied to claims 14 and 21 above, and further in view of Lion et al. (Pub. No: 2018/0369123; Pub. Date: Dec. 27, 2018) hereinafter referred to as Lion 2018.  Applicant has amended base claim 21 to include the limitation wherein the topcoat comprises a volatile silicone oil.  While Lion discloses a volatile silicone oil with the hydrocarbon oil it is unclear at whether Lion is referring to the base coat or the base coat and the top coat.   Accordingly, the rejection is hereby withdrawn.



New Maintained Claim Rejections - 35 USC § 103
	Applicant’s amendment necessitates the the new rejections of the newly presented claims. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lion et al (Pub. No.: US 2018/0369127, Pub. Date: Dec. 27, 2018), Pang et al. (Pub. No.US 2017/0304181; Pub. Date: Oct. 26, 2017), and Drechsler et al. (Pub. No.: WO 96/19185; Pub. Date; June 27, 1996).

	Regarding claim 14, Lion discloses applying a first composition followed by applying a second compositions to keratin material  such as the lips  ([0173]  and [0169]), wherein the process makes it possible to obtain a transfer-resistant deposit that has good persistence (abstract), wherein the first compositions comprises a medium of isododecane (0008] and [0086]) and the polymer comprising maleic anhydride and C1-C6 alkyl (meth)acrylate [0015] stabilized with isobornyl acrylate ([0014] and [0067]); and wherein the second compound is the polyamine is a silicone amine ([0133], claim 16, and Tables); wherein the polymer is applied first then the polyamine composition is applied second [0173], wherein the top coating with the polyamine additionally comprises a physiologically acceptable medium wherein the physiologically acceptable medium includes a hydrocarbon  based oil ([0018], [0193] Table, and [0156]-[0158]).  But Lion does not clearly disclose wherein the composition comprises the combination C1-C4 alkyl (meth)acrylate and maleic anhydride and of  styrenic block copolymer or wherein the top coat comprises volatile silicone oil.
	However, in the same field of endeavor cosmetic compositions for keratinous substrates including lips (abstract and [0020]) Pang discloses a cosmetic composition comprising the combination of combination  C1-C4 alkyl (meth)acrylate with maleic anhydride stabilized with an isobornyl (methacrylate polymer) ([0045] and [0051] and a thermoplastic elastomer comprising styreme-ethylenebutylene (abstract and [0143]).
	Additionally, in the same field of endeavor of cosmetics compositions for lips (abstract), Drechsler discloses wherein the overcoat to be applied over a base coat (abstract) comprises silicone oil  including  volatile  silicones   fluids such as dimethicone fluid and cyclomethicones (page 4 line 35 through page 5 and claims 5 and 6).

	 Regarding claim 15, Lion discloses wherein the stabilizer to maleic anhydride and C1-C6 alkyl (meth)acrylate is 30/70 by mass proportion  wherein the  maleic anhydride is from 3 to 7%  [0065].
	Regarding claim 15, Pang discloses wherein the stabilizer is from 4.5 to 19 wt%, [0056], the C1-C4 alkyl (meth)acrylate from 80%, and the maleic anhydride up to 20% [0049] to maleic anhydride and C1-C6 alkyl (meth)acrylate is 30/70 by mass proportion  wherein the  maleic anhydride is from 3 to 7%  [0065].

	Regarding claim 16, Lion discloses wherein the copolymer particles surface stabilized is present at the amount of 25 wt% of the base coat ([0193] table Example 3). 
Regarding claim 3, Lion discloses wherein the copolymer particle comprises 75 g isobutyl acrylate and 15g maleic anhydride [0175] which reads on 80% alkyl acrylate and 20% maleic anhydride. 

	Regarding claim 18, Lion discloses wherein the % weight of the maleic anhydride is from 0.1 to 40% [0100].

	Regarding claim 18, Pang discloses wherein the maleic anhydride up to 20% by weight [0049].

	Regarding claim 19, Pang discloses wherein the compositions comprises the thermoplastic elastomer styreme block copolymner in a range from 3 to 10 wt % of the composition [0143].
	Regarding claim 20, Lion discloses wherein the composition comprises pigments ([0163] and [0164]).

With regard to the specific concentration ranges of stabilizer, C1-C4 alkyl(meth)acrylate, maleic anhydride, copolymer particles, pigment, and silicone amide recited in claims 15, 16, 18, and 19 the amount of a specific ingredient in this composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the concentration of of stabilizer,  C1-C4 alkyl(meth)acrylate, maleic anhydride, copolymer particles, pigment, and silicone amide would have been obvious at the time of applicant's invention in view of the teachings of Lion et al. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  
Pursuant to MPEP 2144.05(II)(A) “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine a first composition followed by applying a second compositions to keratin material  such as the lips  ([0173]  and [0169]), wherein the process makes it possible to obtain a transfer-resistant deposit that has good persistence (abstract), wherein the com  wherein the first compositions comprises a medium of isododecane (0008]  and [0086] and the polymer comprising maleic anhydride and C1-C6 alkyl (meth)acrylate [0015] stabilized with isobornyl acrylate ([0014] and [0067]); and wherein the second compound is the polyamine is a silicone amine ([0133] and claim 16); wherein the polymer is applied first then the polyamine composition is applied second [0173] as disclosed by Lion, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  On of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Lion had already disclosed two compositions but on sequentially wherein the base coat comprises a medium of isododecane (0008] and [0086] and the polymer comprising maleic anhydride and C1-C6 alkyl (meth)acrylate [0015] stabilized with isobornyl acrylate ([0014] and [0067]) and a second composition comprising a silicone polyamine composition ([0133] and claim 16).  It would have only required routine experimentation to modify the composition and method of Lion to sequentially apply a wear resistant formulation of a base coat and a secondary coat to the lips as required by the claimed invention.	 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Lion et al., Pang et al., Drechsler et al. to include the combination of C1-C4 alkyl (meth)acrylate and maleic anhydride and of  styrenic block copolymer in a cosmetic composition as disclosed by Pang and a silicone oil in the top coat as disclosed by Drechsler, wherein the cosmetic composition comprises sequential application of a composition comprising malic anhydride polymer and a  composition comprising a polyamine compound (abstract, [0016], and [0018]) as disclosed by Lion as a matter of combining prior art elements according to known method to yield predictable results.  One of ordinary skill in the art would be motivated to include the combination of C1-C4 alkyl (meth)acrylate and maleic anhydride and of  styrenic block copolymer in a cosmetic composition as the combination  provides stability over time as evidenced by the teaching of Pang [0005].  One of ordinary skill in the art would be motivated to include a volatile silicone oil in the topcoat as they improve ease of applicability, imparts a pleasant, lubricious feel to the lips as evidenced by Drechsler (page 5 lines 1-5).  One who would have practiced the invention would have had a reasonable expectation of success because Lion had already disclosed a cosmetic composition applied by sequential application of a composition comprising malic anhydride polymer and a  composition comprising a polyamine compound (abstract, [0016], and [0018]), while Pang provided guidance with respect to the combination of C1-C4 alkyl (meth)acrylate and maleic anhydride and of  styrenic block copolymer and Drechsler provided guidance to a topcoat comprising a volatile silicone fluid to be applied as  a cosmetic composition as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of the filing.

	Claims 21 and 23-34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lion et al (Pub. No.: US 2018/0369127, Pub. Date: Dec. 27, 2018), Pang et al. (Pub. No.US 2017/0304181; Pub. Date: Oct. 26, 2017), and Drechsler et al. (Pub. No.: WO 96/19185; Pub. Date; June 27, 1996). 

	Regarding claims 21, 25, 26, 33, and 34 Lion discloses a cosmetic composition and process for caring for or making up keratin materials such as lips, comprising sequential application of a composition comprising malic anhydride polymer and a  composition comprising a polyamine compound (abstract, [0016], and [0018]); wherein the first compound comprises a medium of isododecane (0008]  and [0086] and the polymer comprising maleic anhydride and C1-C6 alkyl (meth)acrylate [0015] stabilized with isobornyl acrylate ([0014] and [0067]); wherein the second compound is the polyamine is a silicone amine ([0133] and claim 16); wherein the polymer is applied first then the polyamine composition is applied second [0173]; and wherein the tip coat comprises physiologically acceptable medium wherein the physiologically acceptable medium includes a hydrocarbon  based oil and volatile silicone based oil ([0018], [0193] Table, and [0156]-[0158]).  But Lion does not disclose wherein the composition comprises the combination C1-C4 alkyl (meth)acrylate and maleic anhydride and of  styrenic block copolymer or wherein the top coat comprises volatile silicone oil.

	However, in the same field of endeavor cosmetic compositions for keratinous substrates including lips (abstract and [0020]) Pang discloses a cosmetic composition comprising the combination of C1-C4 alkyl (meth)acrylate with maleic anhydride stabilized with an isobornyl (methacrylate polymer) ([0045] and [0051] and a thermoplastic elastomer comprising styreme-ethylenebutylene (abstract and [0143]).
	Additionally, in the same field of endeavor of cosmetics compositions for lips (abstract), Drechsler discloses wherein the overcoat to be applied over a base coat (abstract) comprises silicone oil  including  volatile  silicones   fluids such as dimethicone fluid and cyclomethicones (page 4 line 35 through page 5 and claims 5 and 6).


	Regarding claim 23, Lion discloses wherein the stabilizer to maleic anhydride and C1-C6 alkyl (meth)acrylate is 30/70 by mass proportion  wherein the  maleic anhydride is from 3 to 7%  [0065]
	Regarding claim 23, Pang discloses wherein the stabilizer is from 4.5 to 19 wt%, [0056] , the C1-C4 alkyl (meth)acrylate from 80%, and the maleic anhydride up to 20% [0049] to maleic anhydride and C1-C6 alkyl (meth)acrylate is 30/70 by mass proportion  wherein the  maleic anhydride is from 3 to 7%  [0065].
	Regarding claim 24, Lion discloses wherein the copolymer particles surface stabilized is present at the amount of 25 wt% of the base coat ([0193] table Example 3). 

	Regarding claim 27, Lion discloses wherein the copolymer particle comprises 75 g isobutyl acrylate and 15g maleic anhydride [0175] which reads on 80% alkyl acrylate and 20% maleic anhydride. 
	Regarding claim 27, Pang discloses wherein the stabilizer is from 4.5 to 19 wt%, [0056], the C1-C4 alkyl (meth)acrylate from 80%, and the maleic anhydride up to 20% [0049] to maleic anhydride and C1-C6 alkyl (meth)acrylate is 30/70 by mass proportion  wherein the  maleic anhydride is from 3 to 7%  [0065].

	Regarding claim 28, Pang discloses wherein the compositions comprises the thermoplastic elastomer styreme-ethylenebutylene block (abstract and [0143]).

	Regarding claim 29, Pang discloses wherein the compositions comprises the thermoplastic elastomer styreme block copolymner in a range from 3 to 10 wt % of the composition [0143].

	Regarding claim 30, Lion discloses wherein the composition comprises pigments ([0163] and [0164]).

	Regarding claim 31, Lion discloses wherein the pigment is found in the base coat ([0193] table) in an amount from .01 to 30% by weight of the composition [0163].

	Regarding claim 32, Lion discloses wherein the silicone amine is present in an amount of 15.4 weight percent of the top coat ([0193] table).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine a first composition followed by applying a second compositions to keratin material  such as the lips  ([0173]  and [0169]), wherein the process makes it possible to obtain a transfer-resistant deposit that has good persistence (abstract), wherein the com  wherein the first compositions comprises a medium of isododecane (0008]  and [0086] and the polymer comprising maleic anhydride and C1-C6 alkyl (meth)acrylate [0015] stabilized with isobornyl acrylate ([0014] and [0067]); and wherein the second compound is the polyamine is a silicone amine ([0133] and claim 16); wherein the polymer is applied first then the polyamine composition is applied second [0173] as disclosed by Lion, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  On of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Lion had already disclosed two compositions but on sequentially wherein the base coat comprises a medium of isododecane (0008] and [0086] and the polymer comprising maleic anhydride and C1-C6 alkyl (meth)acrylate [0015] stabilized with isobornyl acrylate ([0014] and [0067]) and a second composition comprising a silicone polyamine composition ([0133] and claim 16).  It would have only required routine experimentation to modify the composition and method of Lion to sequentially apply a wear resistant formulation of a base coat and a secondary coat to the lips as required by the claimed invention.	 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Lion et al., Pang et al., and Drechsler et al to include the combination of C1-C4 alkyl (meth)acrylate and maleic anhydride and of  styrenic block copolymer in a cosmetic composition as disclosed by Pang, and a silicone oil in the top coat as disclosed by Drechsler wherein the cosmetic composition comprises sequential application of a composition comprising malic anhydride polymer and a  composition comprising a polyamine compound (abstract, [0016], and [0018]) as disclosed by Lion  as a matter of combining prior art elements according to known method to yield predictable results.  One of ordinary skill in the art would be motivated to include the combination of C1-C4 alkyl (meth)acrylate and maleic anhydride and of  styrenic block copolymer in a cosmetic composition as the combination  provides stability over time as evidenced by the teaching of Pang [0005].  One of ordinary skill in the art would be motivated to include a volatile silicone oil in the topcoat as they improve ease of applicability, imparts a pleasant, lubricious feel to the lips as evidenced by Drechsler (page 5 lines 1-5).  One who would have practiced the invention would have had a reasonable expectation of success because Lion had already disclosed a cosmetic composition applied by sequential application of a composition comprising malic anhydride polymer and a  composition comprising a polyamine compound (abstract, [0016], and [0018]) while Pang provided guidance with respect to the combination of C1-C4 alkyl (meth)acrylate and maleic anhydride and of  styrenic block copolymer and Drechler provided guidance to including a volatile silicone fluid as a top coat of a cosmetic composition to be applied to the lips as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of the filing.

	Claims 22 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lion et al (Pub. No.: US 2018/0369127, Pub. Date: Dec. 27, 2018), Pang et al. (Pub. No.US 2017/0304181; Pub. Date: Oct. 26, 2017), and Drechsler et al. (Pub. No.: WO 96/19185; Pub. Date; June 27, 1996) as applied to claims 14 and 21 above, and further in view of Lion et al. (Pub. No: 2018/0369123; Pub. Date: Dec. 27, 2018) hereinafter referred to as Lion 2018 for reasons of record.
	Regarding claims 22 and 35 the combination of Lion et al., Pang et al., and Drechsler remains as applied to claim 14 and 21.  While the combination of references disclose a discloses applying a first composition followed by applying a second compositions to keratin material  such as the lips  ([0173]  and [0169]), wherein the first compositions comprises a medium of isododecane (0008]  and [0086] and the polymer comprising maleic anhydride and C1-C6 alkyl (meth)acrylate [0015] stabilized with isobornyl acrylate ([0014] and [0067]); and wherein the second compound is the polyamine is a silicone amine ([0133] and claim 16); wherein the polymer is applied first then the polyamine composition is applied second [0173] and wherein the cosmetic composition comprising the combination of combination  C1-C4 alkyl (meth)acrylate with maleic anhydride stabilized with an isobornyl (methacrylate polymer) ([0045] and [0051] and a thermoplastic elastomer comprising styreme-ethylenebutylene (abstract and [0143]) as fully set forth above.  But the combination does not disclose the instantly claimed silicone amine according to formula (IVI).
	However in the same field of endeavor of cosmetic formulations to be applied to applied topically to keratin (abstract), Lion 2018 wherein the top coating of a lip gloss contains 3-aminopropyltriethoxysilane(APTES) [0500]
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Lion et al., Pang et al., Drechsler et al., and Lion 2018 to include the specific amino silicone 3-aminopropyltriethoxysilane(APTES)  in a  lip consmetic  applied as a base coat and a top coat comprising  combination of C1-C4 alkyl (meth)acrylate and maleic anhydride and of  styrenic block copolymer in a cosmetic composition as disclosed by Pang, wherein the cosmetic composition comprises sequential application of a composition comprising malic anhydride polymer and a  composition comprising a polyamine compound (abstract, [0016], and [0018]) as disclosed by Lion as a matter of combining prior art elements according to known method to yield predictable results.  One of ordinary skill in the art would be motivated to include 3-aminopropyltriethoxysilane(APTES) in a cosmetic composition as the it provides wear resistance as evidenced by the teaching of Lion 2018 ([0508] Table Examples 6 and 8).  One who would have practiced the invention would have had a reasonable expectation of success because Lion had already disclosed a cosmetic composition applied by sequential application of a composition comprising a silicone amine tip coat, while Lion 2018 provided guidance with respect to the silicone amine being 3-aminopropyltriethoxysilane(APTES).  It would have only require routine experimentation to include 3-aminopropyltriethoxy silane (APTES) as the specific silicone amine as  as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of the filing.

Conclusion
No claims are allowed
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617